Citation Nr: 0922551	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-02 590	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence had been submitted to 
reopen the claim of service connection for duodenal ulcer 
disease. 

2. Entitlement to an effective date before November 9, 2005, 
for the grant of service connection for prostate cancer with 
radical prostatectomy. 

3. Entitlement to a rating higher than 60 percent for 
prostate cancer with radical prostatectomy from July 1, 2007. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from 
September 1968 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in October 2005, in February 
2006, and in April 2007of a Department of Veterans Affairs 
(VA) Regional Office (RO). 

In correspondence in July 2007 and in February 2008, the 
Veteran withdrew his request for a hearing. 

The claim of whether new and material evidence had been 
submitted to reopen the claim for service connection for 
duodenal ulcer disease is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1. Prostate cancer was not shown prior to a biopsy, dated 
November 9, 2005. 

2. From July 1, 2007, the 60 percent rating is the maximum 
schedular rating for voiding dysfunction, including urinary 
leakage, frequency, or obstructed voiding;   and renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN of 40 to 80 mg %; or creatinine, 4 to 8 mg %; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion are not 
shown. 




CONCLUSIONS OF LAW

1. The criteria for an effective date before November 9, 
2005, for the grant of service connection for prostate cancer 
with radical prostatectomy have not been met.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. §§ 3.155, 3.400(b)(2)(i) 
(2008).  

2. The criteria for a rating higher than 60 percent from July 
1, 2007, for prostate cancer with radical prostatectomy are 
not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115a, 
Diagnostic Code 7528 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

On the claim for an earlier effective date, the RO provided 
pre-adjudication VCAA notice on the underlying claim of 
service connection for prostate cancer in December 2005.  
Where, as here, service connection has been granted and the 
initial effective date has been assigned, the claim of 
service connection has been more than substantiated, the 
claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  

Once the claim of service connection has been substantiated, 
the filing of a notice of disagreement with the RO's 
decision, assigning the effective date for the grant of 
service connection, does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for initial earlier effective date 
for the grant of service connection.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2006 and in June 2007.  The VCAA 
notice included the type of evidence needed to substantiate 
the claim, namely, evidence of an increase in severity and 
the effect that worsening had on employment and daily life.  

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any nonfederal records on his behalf.  The notice 
included the provisions for the effective date of the claim, 
for the degree of disability assignable, and the Diagnostic 
Code under which the disability was rated. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and general notice of the criteria of the 
Diagnostic Code under which the claimant is rated).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in January 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  

Neither a VA examination nor medical opinion is needed to 
decide the claim for an earlier effective date for the grant 
of service connection. 

The RO obtained VA records and afforded the Veteran a VA 
examination to evaluate the residuals of prostate cancer. 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date for the Grant of Service Connection

Factual Background

On July 19, 2005, the Veteran submitted a claim of service 
connection for "colon" cancer due to exposure to Agent 
Orange.  In a statement later in July 2005, the Veteran's 
service representative, attaching a copy of the July 2005 
claim, referred to service connection for "colon" cancer. 

VA records show that on July 12, 2005, the Veteran was 
examined by VA and the pertinent finding was an elevated PSA 
level.  The assessment was elevated PSA versus possible 
prostatitis versus early cancer. 

By letter in October 2005, the RO notified the Veteran that 
service connection for "colon" cancer was denied. 

In correspondence, received on October 24, 2005, the Veteran 
stated that he disagreed with the rating decision because he 
had requested service connection for prostate cancer and not 
colon cancer. 

By letter in November 2005, the RO notified the Veteran and 
his representative that as service connection for prostate 
cancer had not been adjudicated the notice of disagreement 
was not accepted. 

VA records show that in October 2005 the Veteran was given 
medication for the elevated PSA and he was scheduled for a 
prostate biopsy.  A biopsy report, November 9, 2005, showed 
prostate cancer. 

On November 28, 2005, the Veteran requested service 
connection for prostate cancer. 

Analysis 

The effective date for an award of service connection is the 
day following separation from active service if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a), (b)(1); 38 
C.F.R. § 3.400(b)(2).

In this case, the Veteran was separated from active duty in 
1970, and the claim of service connection for prostate cancer 
was received on a date in 2005.  Therefore, the effective 
date is either the date of receipt of claim, or date 
entitlement arose, whichever is later.  

The file contains no formal or informal claim for prostate 
cancer before 2005. 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 
3.155. 

In the rating decision of February 2006, the RO granted 
service connection for prostate cancer, effective November 9, 
2005, the date of the VA biopsy report showing a diagnosis of 
prostate cancer. 

The Veteran argues that the effective date should be the date 
of the VA examination, July 12, 2005, when an elevated PSA 
was found. 

The question presented is whether the effective date is 
either July 12, 2005, as argued by the Veteran; October 24, 
2005, which the Veteran claimed service connection for 
prostate cancer, not colon cancer; or November 9, 2005, the 
date of the biopsy report showing a diagnosis of prostate 
cancer. 

Under 38 C.F.R. § 3.155, any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be an informal 
claim.  Such informal claim must identify the benefit sought. 

In this case, the record contains no communication from the 
Veteran prior to October 2005 that may be considered a claim 
of service connection for prostate cancer.  The record does 
show that he submitted a claim for "colon" cancer.  And the 
record also shows that in July 2002 the assessment was 
elevated PSA versus possible prostatitis versus early cancer.  
Stated differently, the record did not include a diagnosis of 
prostate cancer.  While VA must interpret a claimant's 
submissions broadly, VA is not required to conjure up a claim 
not raised by the claimant or the record.  See Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995). 

Although the Veteran argues that he was seeking service 
connection for prostate cancer, not colon cancer, such a 
mistake does not constitute a factual basis for an earlier 
effective date, as the effective date is based on the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  

In this case, in accordance with 38 C.F.R. § 3.400(b)(2), the 
effective date is the date entitlement arose, that is, 
November 9, 2005, when the report of biopsy showed a 
diagnosis of prostate cancer, which is later than the date of 
receipt of the claim, October 24, 2005.  

For the reasons articulated, there is no factual or legal 
basis for accepting a date earlier than November 9, 2005, for 
the grant of service connection, and as the preponderance of 
the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b).



Rating Prostate Cancer 

Factual Background 

In December 2005, the Veteran had a radical prostatectomy for 
prostate cancer. 

In a rating decision in February 2006, the RO granted service 
connection for prostate cancer and assigned a 100 percent 
schedular rating, both effective November 9, 2005. 

On VA genitourinary examination in September 2006, it was 
noted that since the prostatectomy in 2005 the Veteran had 
had no other treatment.  The Veteran complained of urinary 
frequency, 10 to 12 times a day, and nocturia, 3 to 4 times. 
He also described incontinency, requiring the changing of 
urinary pads, 5 to 6 times a day.  And he two urinary tract 
infections in February 20006 following his prostatectomy, 
which had resolved.  There was no evidence of acute nephritis 
or need for catheterization, dilation, or drainage 
procedures.  There was no effect on his occupation because he 
was retired.  Blood pressure in August 2006 was 130/81. No 
edema was described. He had not had dialysis.  No 
cardiovascular examination was clinically indicated.  No 
specific residuals, including post-treatment residuals of 
malignancy, were noted.  

Laboratory studies show that creatinine was 0.9 milligrams 
percent and the blood-urea-nitrogen (BUN) was 5 milligrams 
percent.  The diagnoses were prostate cancer with complete 
prostatectomy and urinary incontinence, and erectile 
dysfunction. 

On VA diabetes examination in June 2007, blood pressure was 
125/70 and the Veteran was on medication for blood pressure.  
The heart sounds were regular and there were no murmurs or 
gallops. There was no organomegaly and no bruits. There was 
no edema and all peripheral pulsations were present. 

Laboratory studies revealed the BUN from 2005 to 20007 had 
ranged from a low of 5 to 15 milligrams percent.  The 
creatinine from 2005 to 2007 had ranged from 0.9 to 1.0 
milligrams percent.  

On VA general medical examination in October 2007, it was 
noted that following the prostatectomy the Veteran complained 
of continued urinary incontinence, requiring the use of 
urinary pads 7 times a day.   There had been no recurrence of 
the prostate cancer since the surgery.  He remained 
hypertensive asymptomatic. 

On physical examination blood pressure readings were 136/80, 
135/78, and 140/84. The Veteran appeared to be in a good 
nutritional status and there had been no significant weight 
changes in the past year. No lymphadenopathy was present. He 
had a regular rate and rhythm of the heart.  His pulses were 
of good quality and symmetrical.  

Analysis 

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant 
neoplasms of the genitourinary system are rated 100 percent, 
following the cessation of surgery, and shall continue with a 
mandatory VA examination at the expiration of six months. Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e), and if there has been no local reoccurrence or 
metastasis, the disability is rated on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  

In accordance with the applicable schedular rating criteria, 
the Veteran was assigned a 100 percent disability rating 
following his radical prostatectomy and this rating extended 
beyond six months.  By regulation, after the expiration of 
the six months following surgery, and following VA 
examination, which was conducted in September 2006, if there 
has been no local reoccurrence or metastasis, as here, the 
disability is rated on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant. 

Under 38 C.F.R. § 4.115a, the 60 percent rating is the 
maximum schedular rating for voiding dysfunction, including 
urinary leakage, frequency, or obstructed voiding. 

The criteria for the next higher rating, 80 percent, pertain 
to renal dysfunction, are persistent edema and albuminuria 
with BUN of 40 to 80 mg %; or creatinine, 4 to 8 mg %; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion. 

On VA genitourinary examination in September 2006, blood 
pressure in August 2006 was 130/81. No edema was described.  
No cardiovascular examination was clinically indicated.  
Laboratory studies show that creatinine was 0.9 milligrams 
percent and the blood-urea-nitrogen (BUN) was 5 milligrams 
percent.  

On VA diabetes examination in June 2007, blood pressure was 
125/70 and the Veteran was on medication for blood pressure.  
The heart sounds were regular and there were no murmurs or 
gallops. There was no organomegaly and no bruits. There was 
no edema. 

Laboratory studies revealed the BUN from 2005 to 20007 had 
ranged from a low of 5 to 15 milligrams percent.  The 
creatinine from 2005 to 2007 had ranged from 0.9 to 1.0 
milligrams percent.  

On VA general medical examination in October 2007, the blood 
pressure readings were 136/80, 135/78, and 140/84. The 
Veteran appeared to be in a good nutritional status and there 
had been no significant weight changes in the past year.  No 
lymphadenopathy was present.  He had a regular rate and 
rhythm of the heart.  His pulses were of good quality and 
symmetrical.

In absence of evidence of renal dysfunction with persistent 
edema and albuminuria with BUN of 40 to 80 mg %; or 
creatinine, 4 to 8 mg %; or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion, the criteria for the next higher 
rating based on renal dysfunction have not been met.

As the preponderance of the evidence is against the claim, 
and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).



Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required. 

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

An effective date before November 9, 2005, for the grant of 
service connection for prostate cancer with radical 
prostatectomy is denied. 

A rating higher than 60 percent for prostate cancer with 
radical prostatectomy from July 1, 2007, is denied. 




REMAND

On entrance examination, history included a diagnosis of 
duodenal ulcer disease in 1965. On separation examination, 
the Veteran reported history of stomach trouble. In August 
1970, the Veteran complained of stomach cramps.  

In July 2001, the Veteran stated that he was hospitalized in 
Saigon for 4 to 6 weeks for stomach problems. 

In a statement in February 2005, the Veteran's mother stated 
that she had received a call in December 1969 from the 
American Red Cross tell her that her son was in the hospital 
for about 2 months for stomach problems.  

In June 2005, a former service member stated that he was in 
Saigon when he met the Veteran and that Veteran was 
hospitalized. 

In his substantive appeal, the Veteran stated that he had 
been hospitalized at the 3rd Field Hospital in Saigon, 
Vietnam, from about February through April 1970 and he 
requested that these records be obtained.  

Accordingly, under the duty to assist, the case is REMANDED 
for the following action. 

1. Request the in-patient records from 
the 3rd Field Hospital in Saigon, 
Vietnam, from about December 1969 to 
April 1970 for treatment of a stomach 
condition.  Notify the Veteran of 
negative results in accordance with 38 
C.F.R. § 3.159(e).

2. After the requested development has 
been completed, adjudicate the claim to 
reopen.  If the benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


